Dear Mayor Slaton,
This office is in receipt of your opinion request dated August 11, 1995, in which you present the following issues:
     1.   Are there formal training requirements for police officers under state law regarding the operation of a radar device to detect the speed of motor vehicles?
     2.   If no state law exists, may a municipality set local minimum standards for the training of officers in the use of such radar devices?
In Opinion Number 89-138, attached for your convenience, this office addressed similar issues to the ones you present.  In that opinion, our office determined that no state statute mandates that a municipal police officer be certified and trained in the operation of radar units.
However, pursuant to the authority allocated a municipality under LSA-R.S. 32:41, a local governing body has the authority to adopt ordinances regulating highways and public safety within its corporate limits so long as these ordinances do not conflict with those regulations of the Louisiana Department of Safety.
Accordingly, we adhere to this office's conclusion in Opinion 89-138 that no state statute mandates that municipal police officers be trained and certified in the use of radar units, but that a municipality may require certification and training of its own officers as a matter of standard operating procedure.
I trust this adequately addresses your questions.  Should you require further assistance, please contact our office.
Very truly yours,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released: September 1, 1995